{¶ 35} I concur with the affirmation of Moran's conviction for driving while under the influence of alcohol, but dissent as to the vacation of his conviction for possession of drug paraphernalia. R.C. 2924.14(A) defines "drug paraphernalia" as equipment that is designed for use in ingesting a designed for use in ingesting a controlled substance. The statute does not require the actual presence of marijuana or other drugs — it simply requires that the state prove that the offender possessed the paraphernalia with purpose to use it. Although the presence of marijuana residue would have been conclusive proof that the pipe had been used to ingest a controlled substance, it is not the exclusive means of proof. The arresting officer gave uncontroverted testimony that the marijuana pipe found on Moran was of a kind used for the ingestion of marijuana. There was no testimony to contradict this (Moran did not testify that the pipe was an object d'art), so the trier of fact could infer that Moran's marijuana pipe had no legitimate purpose.